Citation Nr: 0714381	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-03 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected patella femoral syndrome of the right knee.  

2.  Entitlement to service connection for a claimed left knee 
injury.  

3.  Entitlement to service connection for a claimed back 
condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  



FINDINGS OF FACT

1.  The service-connected right knee disability is not shown 
to be manifested by any functional loss, degenerative change 
or bony deformity or instability.  

2.  The veteran currently is not shown to have a current left 
knee diagnosis due to any event or incident of his period of 
active service.  


3.  The currently demonstrated mechanical low back pain is 
shown as likely as not to have had its clinical onset during 
his recently completed period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 
4.45, 4.7, 4.71a including Diagnostic Codes 5256-5263 (2006).  

2.  The veteran is not show to have a left knee disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by mechanical low back pain is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a February 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).    

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
February 2003 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  
 
Further, the veteran was fully notified that he was awarded a 
disability evaluation and an effective date for that 
evaluation in the appealed February 2003 rating decision, in 
which service connection for his right knee disability was 
granted.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.	Factual background

During service, the veteran was seen for complaints of left 
knee pain in February 2000.  He reported the pain had been 
ongoing for a week.  He denied having any blunt trauma to the 
knee or prior history of trauma.  The left knee was tender to 
palpation with some edema.  The veteran was given Motrin and 
told to ice the knee.  

In an August 2000 service record, the veteran complained of 
having pain in the lumbar spine region.  He had major pain 
with running, minor pain with walking, and no pain with 
sitting.  He reported a prior history of lumbar spine pain 
and treatment.  

A September 2000 x-ray study of the lumbar spine showed no 
fracture, subluxation, disc space narrowing or pars defect.  
The visualized sacrum and SI joints were unremarkable.  The 
conclusion was the lumbar spine was normal.  

In a February 2002 service record, the veteran was seen for 
complaints of right knee pain.  The veteran reported injuring 
his knee when his foot got caught on a riser during a jump.  
The examiner noted positive patellar isolation and patellar 
grind.  McMurray's test was positive.  The pain was isolated 
on the medial portion of the right knee.  The veteran was 
diagnosed with retropatellar pain syndrome.  

Subsequent to service, during a February 2003 VA examination, 
the veteran reported that, during a parachute jump in 
February 2002, as he left the plane for a static line jump, 
his leg got caught in the riser and he twisted his right 
knee.  He sought medical treatment and was prescribed 
medication for the pain.  He rested a few days, but the right 
knee continued to bother him.  Since that time, he reported 
having right knee problems.  

The veteran noted that the bilateral knee pain did not 
prevent him from performing his duties in service.  However, 
his bilateral knee pain bothered him more and more.  His main 
complaint was an occasional pop in the right knee after 
squatting.  Over the counter medications provided relief with 
no side effects.  

The veteran described the intensity of the pain as a 7 on a 
scale from 1-10 and the frequency as daily and lasting for 
hours.  His knees were stiff in the morning and would then 
loosen up, but still felt achy in the afternoons.  His right 
knee was the most painful.  

He had a normal ambulation pattern and did not use or need 
orthotics.  He had full range of motion of the knee, 
bilaterally.  There was normal ligamentous stability.  There 
was no effusion, and the patellas glided well.  There was a 
mild degree of crepitus palpable in both knees on 
manipulation of his patellas.  

There was a slight pop felt in the left knee on McMurray's 
test, but not reproduced on repetitive exams.  Drawer and 
apprehension tests were negative.  Bilateral knee films were 
normal.  The veteran was diagnosed with mild patella femoral 
syndrome of the right knee.  

Additionally, the veteran reported having had no specific 
back injury, but when running in 2000 he began having some 
pain in his lower back.  He reported that he received an X-
ray study that showed his lumbar spine was normal.  He 
reported receiving chiropractic treatment once before on his 
back before enlisting.  He felt fine after one treatment 
session.  

The veteran described the pain as located in the low back and 
rated the pain an 8-9 out of 10.  Precipitating factors of 
pain were running and certain bending positions.  The pain 
was relieved by moist heat and over the counter medications.  
He did not use a back brace.  

The veteran was noted to have a slight limitation in forward 
flexion, but otherwise range of motion in the spine was 
normal.  The examiner noted that, even in the forward 
flexion, the veteran did not have objective signs of pain, 
but rather just verbal.  The X-ray studies showed normal bony 
structures.  He was diagnosed with mechanical low back pain.  

From March 2004 to May 2004 the veteran received treatment 
for his right knee disability and left knee and back 
manifestations at a private medical facility.  In a March 
2004 X-ray report, multiple views of the right knee 
demonstrated no evidence of joint space narrowing.  There was 
not evidence of joint effusion.  No focal bony abnormalities 
were identified.  The impression was that of a negative 
study.  

The X-ray report of the left knee showed no evidence of joint 
space narrowing, bony deformity, soft tissue calcification or 
other abnormality.  The impression was that of a negative 
study.  

The X-ray report of the lumbar spine showed normal alignment.  
Disc spaces were well preserved.  There were no focal 
abnormalities identified.  The impression was that of a 
negative study.  

During an April 2004 private physical therapy evaluation, the 
veteran reported having bilateral knee pain, especially after 
squatting down.  He reported experiencing morning stiffness 
in the knees that loosened up throughout the day.  He had no 
numbness or tingling sensation in the lower extremities.  

He described the pain during the day as a dull ache, 
especially after prolonged static positions in the morning. 
Relief was obtained with medication.  He denied having any 
knee swelling.  He rated his knee pain as an 8-9 out of 10.  

He also reported central to left lumbar spine pain.  He 
reported the pain was worse after prolonged sitting and rated 
the pain as 8 out of 10.  Relief was obtained with activity.  

On examination, the veteran's posture and spinal curves were 
noted to appear normal.  There did not appear to be a lateral 
shift of the hip.  His gait appeared normal.  He had full 
active range of motion of the knee, bilaterally.  Palpation 
in the knee joint did not produce tenderness.  Knee joint 
ligament testing did not demonstrate laxity.  The examiner 
noted the rehabilitation potential was good.  


III.	Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the right knee disability was granted 
in the August 2003 rating decision, and a noncompensable 
evaluation was assigned.  This noncompensable evaluation has 
remained in effect since that time.  

As there is no criteria that specifically describes the 
veteran's right knee disorder, the RO has analogously 
evaluated the service-connected right knee disability under 
38 C.F.R. § 4.71a including Diagnostic Code 5257 (2006).  

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight impairment of the knee with recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assigned for moderate impairment of the knee with 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is assigned for severe impairment of the knee with 
recurrent subluxation or lateral instability.  

Given a careful review of the evidence, the Board finds no 
basis for the assignment of a compensable evaluation under 
Diagnostic Code 5257 (2006).  In this regard, the Board notes 
that the February 2003 VA examination documented normal 
ligamentous stability in the knee.  

As the veteran has full range of motion and no demonstrated 
impairment of the tibia or fibula, cartilage damage or 
ankylosis, a compensable evaluation is not warranted under 
any other criteria addressing knee disorders.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258-5263.  

Finally, the Board notes that VA's General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257. 
See VAOPGCPREC 23-97.  

The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations under 
Diagnostic Codes 5003 and 5257, the disability must meet the 
criteria for the minimum evaluation under both diagnostic 
codes. See VAOPGCPREC 9-98.  

In this case, however, the veteran has not been shown to have 
either arthritis or instability of the right knee.  As such, 
the veteran's right knee disability does not meet the 
criteria for a compensable evaluation under either diagnostic 
code.  

Currently, the only evidence of record supporting the 
veteran's claim are his own lay assertions, as indicated in 
his March 2007 hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to degree of impairment.  

Accordingly, his lay opinion cannot constitute competent 
medical evidence to establish a diagnosis and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  

Overall, an initial compensable evaluation for the service-
connected mild patella femoral syndrome of the right knee is 
not warranted.  


IV.	Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the case of a preexisting injury or disease, service 
connection may be granted where there is an increase in 
disability during service not due to the natural progression 
of the disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.  

As noted, the veteran is shown to have been seen for 
complaints of left knee pain both during and after service..  
However, on examination, no objective disability of the left 
knee was demonstrated.  

Subsequent to service, the Board notes that medical treatment 
records have shown no demonstrated disability of the left 
knee.  In this regard, the Board notes the March 2004 private 
X-ray reports which showed no evidence of joint space 
narrowing, bony deformity, soft tissue calcification or other 
abnormality in the left knee.  

Given that the medical evidence does not provide a current 
left knee diagnosis to identify the cause of the veteran's 
pain, the Board finds that service connection for a claimed 
left knee disorder is not warranted.  

The X-ray reports have shown normal lumbar spine alignment, 
well preserved disc spaces, and no identified focal 
abnormalities.  However, the veteran was diagnosed with 
mechanical low back pain in the February 2003 VA examination.  

Given this current diagnosis, the Board finds the medical 
record to be in relative equipoise in showing the currently 
demonstrated mechanical low back pain as likely as not had 
its clinical onset during the veteran's recently completed 
period of active service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted.  

In reaching these determinations, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable because the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left knee disorder.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  



ORDER

An increased, initial compensable evaluation for the service-
connected patella femoral syndrome of the right knee is 
denied.  

Service connection for the claimed residuals of left knee 
injury is denied.  

Service connection for mechanical low back pain is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


